Filed 9/21/20 P. v. Osoy CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                  B297335

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. BA472448)
           v.

 JAMES STEVE OSOY,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Kristi Lousteau, Judge. Affirmed.
     James R. Bostwick, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                               _________________________
      James Steve Osoy appeals from the judgment following his
negotiated no contest plea to possession for sale of a controlled
substance. He challenges the denial of his motion to suppress
evidence (Pen. Code, § 1538.5). We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.     The Incident
       On the afternoon of October 24, 2018 Los Angeles Police
Officer Enrique Trujillo saw a car partially parked in a marked
disabled parking space without a disabled parking license plate
or placard. Osoy was seated in the driver’s seat, with a male in
the front passenger seat. As Trujillo approached the driver’s side
of the car, he could smell “an odor of cannabis being emitted from
the vehicle.” He requested Osoy and the passenger to step out of
the car. Trujillo noticed an open toiletry bag on the floorboard,
partially concealed under the driver’s seat. Trujillo could see
what appeared to be small plastic bags containing a white
crystalline substance inside the toiletry bag. Trujillo asked Osoy
and passenger if there was “dope” in the car. Osoy said no, but
the passenger said there was “wax,” which Trujillo understood as
street vernacular for “concentrated cannabis.” Trujillo searched
the car, seized the toiletry bag, and found the cannabis in a
passenger door compartment. The toiletry bag contained 15 to
20 small plastic bags with a white crystalline substance that
appeared to be methamphetamine. According to Officer Trujillo,
methamphetamine was commonly sold and ingested in the area
where the car was illegally parked. Officer Trujillo did not see
any objects in the car that the occupants could have used to
ingest methamphetamine.




                                2
       Officer Trujillo advised Osoy of his right to remain silent, to
the presence of an attorney, and, if indigent, to appointed counsel
(Miranda v. Arizona (1966) 384 U.S. 436). Osoy waived his rights
and agreed to speak with Officer Trujillo. Osoy admitted the
toiletry bag and its contents belonged to him. Officer Trujillo
spoke with Osoy again at the police station. Osoy admitted the
small plastic bags contained methamphetamine, and he was
selling each bag for $20.

B.     Osoy’s Motion To Suppress, Information, Plea, and
       Sentencing
       At the preliminary hearing, Osoy moved to suppress the
evidence obtained from Officer Trujillo’s search. Officer Truillo
testified at the hearing. Osoy’s attorney did not challenge the
parking violation, instead arguing the smell of marijuana did not
justify the detention of Osoy or search of his car. The prosecutor
responded the detention and search were justified by Officer
Trujillo’s observation of the baggies with the white crystalline
substance resembling methamphetamine on the floorboard of the
vehicle, that the area was known for being a location where
methamphetamine was commonly sold, and Officer Trujillo did
not observe any objects the occupants could use to ingest
methamphetamine. The trial court denied the motion without
providing an explanation. After the court held Osoy to answer,
the People filed an information charging Osoy with one count of
possession for sale of methamphetamine in violation of Health
and Safety Code section 11378.
       On March 4, 2019 Osoy agreed to plead no contest to
possession for sale of methamphetamine. The prosecutor advised
Osoy that in return Osoy’s sentence would be suspended and he




                                  3
would be placed on three years of formal probation on the
condition he complete 200 hours of CalTrans work to be
completed within seven months. The prosecutor indicated that if
Osoy did not complete his probation, the People would request
the court to impose a 16-month sentence in county jail. The trial
court advised Osoy of his constitutional rights and the nature and
consequences of the plea, which Osoy stated he understood. The
court found Osoy’s waivers and plea were voluntary, knowing,
and intelligent and there was a factual basis for the plea.
       On March 22, 2019, in accordance with the plea agreement,
the trial court suspended imposition of sentence and placed Osoy
on three years of formal probation on condition he complete 200
hours of CalTrans work within seven months. The court advised
Osoy that if he did not complete the CalTrans work and comply
with the terms of probation, the People intended to request
imposition of the 16-month sentence. The court imposed
statutory fines, fees, and assessments pending an ability-to-pay
hearing.
       Osoy filed a timely notice of appeal, in which he checked
the preprinted box indicating his appeal was based on “the denial
of a motion to suppress evidence under Penal Code
section 1538.5.” Osoy did not request a certificate of probable
cause.

                         DISCUSSION

      We appointed counsel to represent Osoy on appeal. After
examination of the record, counsel filed an opening brief in which
no issues were raised. On February 7, 2020 we advised Osoy he




                                4
had 30 days within which to submit any contentions or issues he
wished us to consider. We have not received a response.
       “‘In reviewing a trial court’s ruling on a motion to suppress
evidence, we defer to that court’s factual findings, express or
implied, if they are supported by substantial evidence. [Citation.]
We exercise our independent judgment in determining whether,
on the facts presented, the search or seizure was reasonable
under the Fourth Amendment. . . .’” (People v. Beck and Cruz
(2019) 8 Cal.5th 548, 592; accord, People v. Suff (2014) 58 Cal.4th
1013, 1053.)
       The Fourth Amendment prohibits unreasonable searches
and seizures. (U.S. Const., 4th Amend.; People v. Camacho
(2000) 23 Cal.4th 824, 830-831.) A defendant may move to
suppress evidence on the ground “[t]he search or seizure without
a warrant was unreasonable.” (Pen. Code, § 1538.5,
subd. (a)(1)(A).) “A warrantless search is presumed to be
unreasonable, and the prosecution bears the burden of
demonstrating a legal justification for the search.” (People v.
Suff, supra, 58 Cal.4th at p. 1053; accord, People v. Johnson
(2018) 21 Cal.App.5th 1026, 1032.) “The automobile exception
provides ‘police who have probable cause to believe a lawfully
stopped vehicle contains evidence of criminal activity or
contraband may conduct a warrantless search of any area of the
vehicle in which the evidence might be found.’” (People v. McGee
(2020) 53 Cal.App.5th 796, 801; accord, Johnson, at p. 1034
[“Under the so-called automobile exception officers may search a
vehicle without a warrant if it ‘is readily mobile and probable
cause exists to believe it contains contraband’ or evidence of
criminal activity.”]; see Collins v. Virginia (2018) __ U.S. __
[138 S.Ct. 1663, 1670] [“When these justifications for the




                                 5
automobile exception ‘come into play,’ officers may search an
automobile without having obtained a warrant so long as they
have probable cause to do so.”].) Probable cause to search exists
“where the known facts and circumstances are sufficient to
warrant a man of reasonable prudence in the belief that
contraband or evidence of a crime will be found.” (Ornelas v.
United States (1996) 517 U.S. 690, 696; accord, People v. Lee
(2019) 40 Cal.App.5th 853, 862.)
       Although the trial court did not articulate its reasons for
denying the motion to suppress, we defer to the court’s implied
factual finding that, as Officer Trujillo testified, he observed on
the floorboard of the car plastic baggies with a white crystalline
substance resembling methamphetamine, the area in which the
car was parked was known for the sale and ingestion of
methamphetamine, and he observed no objects in the vehicle the
occupants could use to ingest methamphetamine. On these facts,
Officer Trujillo had probable cause to believe the vehicle
contained evidence of criminal activity (sale of
methamphetamine) to support the warrantless search.
(Collins v. Virginia, supra, __ U.S. at p. __ [138 S.Ct. at p. 1670];
People v. McGee, supra, 53 Cal.App.5th at p. 801.)
       We have examined the record and are satisfied Osoy’s
appellate attorney has fully complied with the responsibilities of
counsel and no arguable issue exists. (Smith v. Robbins (2000)
528 U.S. 259, 277-284; People v. Kelly (2006) 40 Cal.4th 106, 118-
119; People v. Wende (1979) 25 Cal.3d 436, 441-442.)




                                  6
                       DISPOSITION

     The judgment is affirmed.



                                     FEUER, J.



We concur:




     PERLUSS, P. J.




     SEGAL, J.




                                 7